DETAILED ACTION
The office action is a response to an application filed on September 15, 2020, wherein claims 1-24 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 10791022 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

Instant Application 17021184
US 10791022 B2
1. Abase station for configuring a user equipment, UE, the base station comprising a processor, the processor being configured to cause the base station to: configure the UE with a low complexity physical downlink control channel, LC-PDCCH, repetition level range selected from an ordered set of LC-PDCCH repetition level ranges using radio resource control, RRC, signaling; and 
select a LC-PDCCH repetition level from the configured LC-PDCCH repetition level range for a transport block transmission to the UE.
3. The base station according to claim 1, the processor further being configured to cause the base station to: configure the UE in frequency domain by instructing the UE to operate on two, four, or six pairs of physical recourse blocks, 

2. The base station according to claim 1, wherein adjacent LC-PDCCH repetition level ranges in the set of LC-PDCCH repetition level ranges are partly overlapping.
2.  The base station according to claim 1, wherein adjacent LC-PDCCH repetition level ranges in the set of LC-PDCCH repetition level ranges are partly overlapping. 
4. The base station according to claim 3, wherein location of the PRBs within the group is indicated in the configuration by at most 2 bits.
  3.  The base station according to claim 1, wherein location of the PRBs within the group is indicated in the configuration by at most 2 bits. 
5. The base station according to claim 3, wherein the base station configures the LC- PDCCH repetition level range and configures the UE in frequency domain either separately and independently or jointly.
4.  The base station according to claim 1, wherein the base station configures the LC-PDCCH repetition level range and configures the UE in the frequency domain either separately and independently or jointly. 
6. The base station according to claim 1, the processor further being configured to cause the base station to: obtain an indication of current channel conditions, wherein the current channel conditions correspond to an LC-PDCCH repetition threshold level; and select the LC-PDCCH repetition level based on the indication of current channel conditions such that the LC-PDCCH repetition level is higher than the LC-PDCCH repetition threshold level.
   5.  The base station according to claim 1, the processor further being configured to cause the base station to: obtain an indication of current channel conditions, wherein the current channel conditions correspond to an LC-PDCCH repetition threshold level; and select the LC-PDCCH repetition level based on the indication of current channel conditions such that the LC-PDCCH repetition level is higher than the LC-PDCCH repetition threshold level. 
7. The base station according to claim 1, the processor further being configured to cause the base station to: select the LC-PDCCH repetition level such that the LC-PDCCH repetition level involves a first period comprising a first number of repetitions and a second period comprising a second number of repetitions, and wherein the repetitions in the second period are more densely placed than in the first period.
6.  The base station according to claim 1, the processor further being configured to cause the base station to: select the LC-PDCCH repetition level such that the LC-PDCCH repetition level involves a first period comprising a first number of repetitions and a second period comprising a second number of repetitions, and wherein the repetitions in the second period are more densely placed than in the first period.
8. A user equipment, UE, for obtaining configuration, the UE comprising a processor configured to cause the UE to: receive configuration information for a low complexity physical downlink control channel, LC-PDCCH, repetition level range selected from an ordered set of LC-PDCCH repetition level ranges using radio resource control, RRC, signaling from a base station; and attempt decoding the LC-PDCCH according to at least one value in the configured LC- PDCCH repetition level range.
12. The UE according to claim 8, the processor further being configured to cause the UE to: receive instructions from the base station for configuring the UE in frequency domain by instructing the UE to operate on two, four, or six pairs of physical recourse blocks, PRBs, within a group of 6 PRBs in a subframe of the LC-PDCCH; and attempt decoding two, four, or six pairs of PRBs within the group of 6 PRBs in a subframe of the LC-PDCCH according to the instructions.
7.  A user equipment, (UE), for obtaining configuration, the UE comprising a processor configured to cause the UE to: receive configuration information for a low complexity physical downlink control channel, (LC-PDCCH), repetition level range selected from an ordered set of LC-PDCCH repetition level ranges using radio resource control, (RRC), signaling from a base station;  receive instructions from the base station for configuring the UE in frequency domain by instructing the UE to operate on two, four, or six pairs of physical resource blocks, (PRBs), within a group of 6 PRBs in a subframe of the LC-PDCCH;  and attempt decoding the LC-PDCCH according to at least one value in the configured LC-PDCCH repetition level range, wherein to attempt the decoding, the processor is configured to cause the UE to attempt decoding two, four, or six pairs of PRBs within the group of 6 PRBs in a subframe of the LC-PDCCH according to the instructions. 

9. The UE according to claim 8, the processor further being configured to cause the UE to, when the decoding attempt was unsuccessful and there is at least one higher value in the configured LC-PDCCH repetition level range: attempt decoding the LC-PDCCH according to at least one of said at least one higher value in the LC-PDCCH repetition level range.
8.  The UE according to claim 7, the processor further being configured to cause the UE to, when the decoding attempt was unsuccessful and there is at least one higher value in the configured LC-PDCCH repetition level range: attempt decoding the LC-PDCCH according to at least one of said at least one higher value in the LC-PDCCH repetition level range.
10. The UE according to claim 8, the processor further being configured to cause the UE to: receive an indication indicating the at least one value of the LC-PDCCH repetition level range.
9.  The UE according to claim 7, the processor further being configured to cause the UE to: receive an indication indicating the at least one value of the LC-PDCCH repetition level range.
11. The UE according to claim 8, wherein adjacent LC-PDCCH repetition levels in the set of LC-PDCCH repetition level ranges are partly overlapping.
10.  The UE according to claim 7, wherein adjacent LC-PDCCH repetition levels in the set of LC-PDCCH repetition level ranges are partly overlapping.
13. The UE according to claim 12, wherein location of the PRBs within the group is indicated in the instructions by at most 2 bits.
11.  The UE according to claim 7, wherein location of the PRBs within the group is indicated in the instructions by at most 2 bits. 
14. The UE according to claim 8, wherein the LC-PDCCH repetition level involves a first period comprising a first number of repetitions and a second period comprising a second number of repetitions, and wherein the repetitions in the second period are more densely placed than in the first period.
12.  The UE according to claim 7, wherein the LC-PDCCH repetition level involves a first period comprising a first number of repetitions and a second period comprising a second number of repetitions, and wherein the repetitions in the second period are more densely placed than in the first period.
15. A method for configuring a user equipment, UE, the method being performed by a base station, the method comprising: configuring the UE with a low complexity physical downlink control channel, LC-PDCCH, repetition level range selected from an ordered set of LC-PDCCH repetition level ranges using radio resource control, RRC, signaling; and selecting a LC-PDCCH repetition level from the configured LC-PDCCH repetition level range for a transport block transmission to the UE.
16. The method according to claim 15, further comprising: configuring the UE in frequency domain by instructing the UE to operate on two, four, or six pairs of physical recourse blocks, PRBs, within a group of 6 PRBs in a subframe of the LC-PDCCH
16.  A method for configuring a user equipment, (UE), the method being performed by a base station, the method comprising: configuring the UE with a low complexity physical downlink control channel, (LC-PDCCH), repetition level 
range selected from an ordered set of LC-PDCCH repetition level ranges using radio resource control, (RRC), signaling; configuring the UE in a frequency domain by instructing the UE to operate on two, four, or six pairs of physical resource blocks, (PRBs), within a group of 6 PRBs in a subframe of the LC-PDCCH;  and selecting a LC-PDCCH repetition level from the configured 
LC-PDCCH repetition level range for a transport block transmission to the UE.
17. The method according to claim 15, further comprising: obtaining an indication of current channel conditions, wherein the current channel conditions correspond to an LC-PDCCH repetition threshold level; and selecting the LC-PDCCH repetition level based on the indication of current channel conditions such that the LC-PDCCH repetition level is higher than the LC-PDCCH repetition threshold level.
17.  The method according to claim 16, further comprising: obtaining an indication of current channel conditions, wherein the current channel 
conditions correspond to an LC-PDCCH repetition threshold level; and selecting the LC-PDCCH repetition level based on the indication of current channel conditions such that the LC-PDCCH repetition level is higher than the LC-PDCCH 
repetition threshold level.
18. The method according to claim 15, further comprising: selecting the LC-PDCCH repetition level such that the LC-PDCCH repetition level involves a first period comprising a first number of repetitions and a second period comprising a second number of repetitions, and wherein the repetitions in the second period are more densely placed than in the first period.
18.  The method according to claim 16, further comprising: selecting the LC-PDCCH repetition level such that the LC-PDCCH repetition level involves a first period comprising a first number of repetitions and a second period comprising a second number of repetitions, and wherein the repetitions in the second period are more densely placed than in the first period.
19. A method for obtaining configuration of a user equipment, UE, the method being performed by the UE, the method comprising: receiving configuration information for a low complexity physical downlink control channel, LC-PDCCH, repetition level range selected from an ordered set of LC- PDCCH repetition level ranges using radio resource control, RRC, signaling from a base station; and  attempting decoding the LC-PDCCH according to at least one value in the configured LC-PDCCH repetition level range.
22. The method according to claim 19, further comprising: receiving instructions from the base station for configuring the UE in frequency domain by instructing the UE to operate on two, four, or six pairs of physical recourse blocks, PRBs, within a group of 6 PRBs in a subframe of the LC-PDCCH; and attempting decoding two, four, or six pairs of PRBs within the group of 6 PRBs in a subframe of the LC-PDCCH according to the instructions.
19.  A method for obtaining configuration of a user equipment, (UE), the method being performed by the UE, the method comprising: receiving configuration information for a low complexity physical downlink control channel, (LC-PDCCH), repetition level range selected from an ordered set of LC-PDCCH repetition level ranges using radio resource control, (RRC), signaling from a base station;  receiving instructions from the base station for configuring the UE in frequency domain by instructing the UE to operate on two, four, or six pairs of physical resource blocks, (PRBs), within a group of 6 PRBs in a subframe of the LC-PDCCH;  and attempting decoding the LC-PDCCH according to at least one value in the configured LC-PDCCH repetition level range, wherein the attempting comprises attempting decoding two, four, or six pairs of PRBs within the group of 6 PRBs in a subframe of the LC-PDCCH according to the instructions.
23. Anon-transitory computer readable medium operative to store a computer program for configuring a user equipment, UE, the computer program comprising computer code which, when run on a processor of a base station, causes the base station to: configure the UE with a low complexity physical downlink control channel, LC-PDCCH, repetition level range selected from an ordered set of LC-PDCCH repetition level ranges using radio resource control, RRC, signaling; and select a LC-PDCCH repetition level from the configured LC-PDCCH repetition level range for a transport block transmission to the UE.
22.  A non-transitory computer readable medium operative to store a computer program for configuring a user equipment, (UE), the computer program comprising computer code which, when run on a processor of a base station, causes the base station to: configure the UE with a low complexity physical downlink control channel, (LC-PDCCH), repetition level range selected from an ordered set of LC-PDCCH repetition level ranges using radio resource control, (RRC), signaling;  configure the UE in a frequency domain by instructing the UE to operate on two, four, or six pairs of physical resource blocks, (PRBs), within a group of 6 PRBs in a subframe of the LC-PDCCH;  and select a LC-PDCCH repetition level from the configured LC-PDCCH repetition level range for a transport block transmission to the UE.
24. Anon-transitory computer readable medium operative to store a computer program for obtaining configuration of a user equipment, UE, the computer program comprising computer code which, when run on a processor of the UE, causes the UE to: receive configuration information for a low complexity physical downlink control channel, LC-PDCCGH, repetition level range selected from an ordered set of LC-PDCCH repetition level ranges using radio resource control, RRC, signaling from a base station; and attempt decoding the LC-PDCCH according to at least one value in the configured LC- PDCCH repetition level range.
23.  A non-transitory computer readable medium operative to store a computer program for obtaining configuration of a user equipment, (UE), the computer program comprising computer code which, when run on a processor of the UE, causes the UE to: receive configuration information for a low complexity physical downlink control channel, (LC-PDCCH), repetition level range selected from an ordered set of LC-PDCCH repetition level ranges using radio resource control, (RRC), signaling from a base station;  receive instructions from the base station for configuring the UE in frequency domain by instructing the UE to operate on two, four, or six pairs of physical resource blocks, (PRBs), within a group of 6 PRBs in a subframe of the LC-PDCCH;  and attempt decoding the LC-PDCCH according to at least one value in the configured LC-PDCCH repetition level range, wherein the attempting comprises attempting decoding two, four, or six pairs of PRBs within the group of 6 PRBs in a subframe of the LC-PDCCH according to the instructions.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, 15, 19, 21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by Wong et al. (Wong hereafter) (US 20160234810 A1).

Regarding claim 1 Wong teaches, a base station (eNB200) for configuring a user equipment, UE (UE 100), the base station comprising a processor, the processor being configured to cause the base station to (Wong See Fig.1):
configure the UE with a low complexity physical downlink control channel, LC-PDCCH, repetition level range selected from an ordered set of LC-PDCCH repetition level ranges (Wong; See Fig.1 [0045] eNB 200 configures three repetition levels as 10, 50 and 100 repetitions of (E)PDCCHs) using radio resource control, RRC, signaling (Wong; [0037] the parameter set in S301 is transmitted in broadcasted or dedicated signaling transmission. As one example, the parameter set in S301 is transmitted in RRC (Radio Resource Control) message(s)); and 
select a LC-PDCCH repetition level from the configured LC-PDCCH repetition level range for a transport block transmission to the UE (Wong; [0045] The (E)PDCCHs with different repetition levels are scheduled in the consecutive sub-frames as illustrated in FIG. 2).

Regarding claim 8 Wong teaches, a user equipment, UE, for obtaining configuration, the UE comprising a processor configured to cause the UE to:
receive configuration information for a low complexity physical downlink control channel, LC-PDCCH, repetition level range selected from an ordered set of LC-PDCCH repetition level ranges (Wong; See Fig.1 [0045] eNB 200 configures three repetition levels as 10, 50 and 100 repetitions of (E)PDCCHs) using radio resource control, RRC, signaling (Wong; [0037] the parameter set in S301 is transmitted in broadcasted or dedicated signaling transmission.  As one example, the parameter set in S301 is transmitted in RRC (Radio Resource Control) message(s))from a base station (See Fig.1); and
attempt decoding the LC-PDCCH according to at least one value in the configured LC-PDCCH repetition level range (Wong; [0048] In S304, the UE 100 may combine the repetitive (E)PDCCHs and decode the (E)PDCCH at latest when the maximum number of repetition is approached).

Regarding claim 15 Wong teaches, a method for configuring a user equipment, UE, the method being performed by a base station, the method comprising:
configuring the UE with a low complexity physical downlink control channel, LC-PDCCH, repetition level range selected from an ordered set of LC-PDCCH repetition level ranges (Wong; See Fig.1 [0045] eNB 200 configures three repetition levels as 10, 50 and 100 repetitions of (E)PDCCHs) using radio resource control, RRC, signaling (Wong; [0037] the parameter set in S301 is transmitted in broadcasted or dedicated signaling transmission.  As one example, the parameter set in S301 is transmitted in RRC (Radio Resource Control) message(s)); and 
selecting a LC-PDCCH repetition level from the configured LC-PDCCH repetition level range for a transport block transmission to the UE (Wong; [0045] The (E)PDCCHs with different repetition levels are scheduled in the consecutive sub-frames as illustrated in FIG. 2.).

Regarding claim 19 Wong teaches, a method for obtaining configuration of a user equipment, UE, the method being performed by the UE, the method comprising:
receiving configuration information for a low complexity physical downlink control channel, LC-PDCCH, repetition level range selected from an ordered set of LC-PDCCH repetition level ranges (Wong; See Fig.1 [0045] eNB 200 configures three repetition levels as 10, 50 and 100 repetitions of (E) PDCCHs) using radio resource control, RRC, signaling (Wong; [0037] the parameter set in S301 is transmitted in broadcasted or dedicated signaling transmission. As one example, the parameter set in S301 is transmitted in RRC (Radio Resource Control) message(s)) from a base station (See Fig.1); and
attempting decoding the LC-PDCCH according to at least one value in the configured LC-PDCCH repetition level range (Wong; [0048] In S304, the UE 100 may combine the repetitive (E)PDCCHs and decode the (E)PDCCH at latest when the maximum number of repetition is approached).

Regarding claim 10 and 21 Wong teaches, the claim 8 and 19, the processor further being configured to cause the UE to:
receive an indication indicating the at least one value of the LC-PDCCH repetition level range (Wong; [0049] S305, the UE 100 may send the feedback information to eNB 200 to confirm/reject the correct reception of the (E)PDCCH).


Regarding claim 23 Wong teaches, A non-transitory computer readable medium operative to store a computer program for configuring a user equipment, UE, the computer program comprising computer code which, when run on a processor of a base station, causes the base station to:
configure the UE with a low complexity physical downlink control channel, LC-PDCCH, repetition level range selected from an ordered set of LC-PDCCH repetition level ranges (Wong; See Fig.1 [0045] eNB 200 configures three repetition levels as 10, 50 and 100 repetitions of (E) PDCCHs) using radio resource control, RRC, signaling (Wong; [0037] the parameter set in S301 is transmitted in broadcasted or dedicated signaling transmission. As one example, the parameter set in S301 is transmitted in RRC (Radio Resource Control) message(s)); and 
select a LC-PDCCH repetition level from the configured LC-PDCCH repetition level range for a transport block transmission to the UE (Wong; [0045] The (E)PDCCHs with different repetition levels are scheduled in the consecutive sub-frames as illustrated in FIG. 2.).

Regarding claim 24 Wong teaches, A non-transitory computer readable medium operative to store a computer program for obtaining configuration of a user equipment, UE, the computer program comprising computer code which, when run on a processor of the UE, causes the UE to:
receive configuration information for a low complexity physical downlink control channel, LC-PDCCH, repetition level range selected from an ordered set of LC-PDCCH repetition level ranges (Wong; See Fig.1 [0045] eNB 200 configures three repetition levels as 10, 50 and 100 repetitions of (E) PDCCHs) using radio resource control, RRC, signaling (Wong; [0037] the parameter set in S301 is transmitted in broadcasted or dedicated signaling transmission. As one example, the parameter set in S301 is transmitted in RRC (Radio Resource Control) message(s)) from a base station (See Fig.1); and
attempt decoding the LC-PDCCH according to at least one value in the configured LC-PDCCH repetition level range (Wong; [0048] In S304, the UE 100 may combine the repetitive (E)PDCCHs and decode the (E)PDCCH at latest when the maximum number of repetition is approached).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Du et al. (Du hereafter) (US 20170150477 A1).

Regarding claims 2 and 11 Wong teaches, the claim 1 and 8,
Wong fails to explicitly teach wherein adjacent LC-PDCCH repetition level ranges in the set of LC-PDCCH repetition level ranges are partly overlapping
However, in the same field of endeavor, Du teaches, wherein adjacent LC-PDCCH repetition level ranges in the set of LC-PDCCH repetition level ranges are partly overlapping (Du; [0040] FIG. 4, there can be multiple repetition levels in one cell and that overlapping of PDCCH may occur).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Wong to include the above recited limitations as taught by Du in order to apply for UE in coverage enhancement mode (Du; [0032]).

Regarding claim, 6 and 17 Wong teaches, the claim 1 and 15, 
Wong fails to explicitly teach, the processor further being configured to cause the base station to: obtain an indication of current channel conditions, wherein the current channel conditions correspond to an LC-PDCCH repetition threshold level
select the LC-PDCCH repetition level based on the indication of current channel conditions such that the LC-PDCCH repetition level is higher than the LC-PDCCH repetition threshold level;
However, in the same field of endeavor, Du teaches, obtain an indication of current channel conditions (The value of coverage enhanced), wherein the current channel conditions correspond to an LC-PDCCH repetition threshold level (Du; [0032-0034]…The value of coverage enhanced nB (CE-nB) can, be decided based on the repetition number of PDCCH… how many times the PDCCH is to be transmitted.); and
select the LC-PDCCH repetition level based on the indication of current channel conditions such that the LC-PDCCH repetition level is higher than the LC-PDCCH repetition threshold level (Du; [0032-0034]…if the required repetition number is N, and the paging cycle is T, CE-nB can be set to one of the available values smaller than (T*10/N), if nB&gt;(T*10/N), based on the PCCH-Config).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Wong to include the above recited limitations as taught by Du in order to apply for UE in coverage enhancement mode (Du; [0032]).

Claims 7, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Gao et al. (Gao hereafter) (US 20160330723 A1).

Regarding claim, 7, 14, and 18 Wong teaches, the claim 1, 8, and 15, 
Wong fails to explicitly teach, the processor further being configured to cause the base station to: select the LC-PDCCH repetition level such that the LC-PDCCH repetition level involves a first period comprising a first number of repetitions and a second period comprising a second number of repetitions and wherein the repetitions in the second period are more densely placed than in the first period
However in the same field of endeavor, Gao teaches,  select the LC-PDCCH repetition level such that the LC-PDCCH repetition level involves a first period comprising a first number of repetitions and a second period comprising a second number of repetitions ( Each of the repetitions is transmitted in one subframe), and wherein the repetitions in the second period are more densely placed than in the first period (hundreds of (E)PDCCH repetitions would be transmitted in hundreds of concentrated subframes) (Gao; [0022]…multiple repetition levels are supported while each of the repetition levels corresponds to an integral (E) PDCCH repetition number …Each of the repetitions is transmitted in one subframe, and thus hundreds of (E)PDCCH repetitions would be transmitted in hundreds of concentrated subframes.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Wong to include the above recited limitations as taught by Gao to satisfy multiple different coverage requirements (Gao; [0022]).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Kim (Kim hereafter) (US 20160345300 A1).

Regarding claims, 9, and 20, Wong teaches, the claim 8 and 19, 
Wong fails to explicitly teach, the processor further being configured to cause the UE to, when the decoding attempt was unsuccessful and there is at least one higher value in the configured LC-PDCCH repetition level range;
attempt decoding the LC-PDCCH according to at least one of said at least one higher value in the LC-PDCCH repetition level range
However in the same field of endeavor, Kim teaches, the processor further being configured to cause the UE to, when the decoding attempt was unsuccessful and there is at least one higher value in the configured LC-PDCCH repetition level range (Kim; [0119] when a PDCCH or an EPDCCH for the MTC terminal is transmitted and repetition is supplied for the corresponding channel, there is a need for the number of time of corresponding repetition);
 attempt decoding the LC-PDCCH according to at least one of said at least one higher value in the LC-PDCCH repetition level range (Kim; [0119] …there is a need for the number of time of corresponding repetition and the definition of the start subframes for the PDCCH and the PDSCH including repetition in order that the corresponding MTC successively performs decoding.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Liu to include the above recited limitations as taught by Kim to MTC successively performing decoding (Kim; [0119]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416  


/AJIT PATEL/Primary Examiner, Art Unit 2416